Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )   DEFENDANT’S MOTION FOR A
       vs.                            )      PROTECTIVE ORDER
                                      )
ANDREW ANGLIN,                        )
                                      )
             Defendant.               )
                                      )
          DEFENDANT’S MOTION FOR A PROTECTIVE ORDER
      Pursuant to Federal Rules of Civil Procedure 26, 29, and 30, Defendant
Andrew Anglin respectfully moves the Court for a protective order excusing Mr.
Anglin from being required to appear for an in-person deposition within the United
States.
      As set forth in great detail in the accompanying Brief, Mr. Anglin does not
reside in the United States and has no intention of returning to the country out of fear
for his personal safety. For these reasons, the Court should not require him to travel
to the U.S. for a deposition, and instead should allow him to be deposed outside the
U.S. either in-person or through remote means, such as by telephone or video
conference.
      From February 19 to 20, 2019, counsel for the parties met and conferred via
detailed written correspondence. Counsel for Plaintiff indicated that Plaintiff does
not consent to the relief requested in this Motion.
      WHEREFORE Mr. Anglin requests the Court to enter a protective order
excusing Mr. Anglin from being required to appear for an in-person deposition
within the United States.


      Dated: February 27, 2019.         Respectfully submitted,
                                        /s/ Marc J. Randazza
                                        Marc J. Randazza, pro hac vice
                                        RANDAZZA LEGAL GROUP, PLLC
                                        2764 Lake Sahara Drive, Suite 109
                                        Las Vegas, Nevada 89117




                                          -1-
                              Motion for a Protective Order
                                 9:17-cv-50-DLC-JCL
          /s/ Jay M. Wolman
          Jay M. Wolman, pro hac vice
          RANDAZZA LEGAL GROUP, PLLC
          100 Pearl Street, 14th Floor
          Hartford, Connecticut 06103

          /s/ Mathew M. Stevenson
          Mathew M. Stevenson
          STEVENSON LAW OFFICE
          1120 Kensington, Suite B
          Missoula, MT 59801
          Attorneys for Defendant,
          Andrew Anglin




            -2-
Motion for a Protective Order
   9:17-cv-50-DLC-JCL
                                                      Case No. 9:17-cv-50-DLC-JCL
              CERTIFICATE PURSUANT TO LR 26.3(C)(2)(B)
      Pursuant to Local Rule 26.3(c)(2)(B), I hereby certify that the parties
complied with subsection (c)(1) prior to filing this motion through comprehensive
correspondence.

                                      /s/ Marc J. Randazza
                                      Marc J. Randazza




                                        -3-
                            Motion for a Protective Order
                               9:17-cv-50-DLC-JCL
                                                     Case No. 9:17-cv-50-DLC-JCL

                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on February 27, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I further certify
that a true and correct copy of the foregoing document is being served via
transmission of Notices of Electronic Filing generated by CM/ECF.

                                     /s/ Marc J. Randazza
                                     Marc J. Randazza




                                       -4-
                           Motion for a Protective Order
                              9:17-cv-50-DLC-JCL
